Citation Nr: 0934507	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-39 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from May 1967 to May 1970 and 
again from July 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In his December 2007 VA Form 9, the Veteran requested a Board 
hearing, however, in March 2008 correspondence the Veteran 
indicated that he would accept an RO hearing in lieu of a 
Board hearing.  The Veteran testified before a Decision 
Review Officer at the RO in June 2008.  A transcript of that 
proceeding is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress 
disorder (PTSD), evaluated as 70 percent disabling; 
degenerative arthritis of the left shoulder, evaluated as 10 
percent disabling; seborrheic dermatitis of the face, 
evaluated as 10 percent disabling; shrapnel fragment wound to 
the back, evaluated as noncompensably disabling; and, 
shrapnel fragment wound to the left axilla, evaluated as 
noncompensably disabling.  A combined disability evaluation 
of 80 percent is in effect.  These evaluations meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

2. The Veteran's service-connected disabilities have been 
shown to be of such severity as to preclude substantially 
gainful employment.




CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability have been met. 38 C.F.R. 
§§ 3.340 and 4.16(a) and (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the Veteran's assertion that he is 
unable to work due to his service-connected PTSD.  

Legal Criteria

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

Analysis

The Veteran is service connected for posttraumatic stress 
disorder (PTSD), evaluated as 70 percent disabling; 
degenerative arthritis of the left shoulder, evaluated as 10 
percent disabling; seborrheic dermatitis of the face, 
evaluated as 10 percent disabling; shrapnel fragment wound to 
the back, evaluated as noncompensably disabling; and, 
shrapnel fragment wound to the left axilla, evaluated as 
noncompensably disabling.  A combined disability evaluation 
of 80 percent is in effect.  

Having one service-connected disability rated at 70 percent 
disabling and a combined rating of 80 percent, the Veteran 
meets the threshold criteria for entitlement to TDIU under 38 
C.F.R. § 4.16.  Thus, the sole question is whether he is 
unable to secure or follow a substantially gainful occupation 
as a result of such disability.

A review of the claims file shows that the Veteran last 
worked in July 2005 as a draftsman.  Specifically, a January 
2006 statement from the Veteran's former employer shows that 
"[e]mployment was terminated because of lack of expertise."  
The Veteran is in receipt of Social Security disability 
benefits for an anxiety disorder effective September 2005.    

The Veteran was afforded a VA psychiatric examination for his 
service-connected PTSD in December 2005.  The examiner noted 
that the Veteran "may be able to work in some capacity; PTSD 
is less severe than previous, with some irritability reported 
but not necessarily incapacitating... [h]e is able to establish 
and maintain effective work and social relationships." GAF 
score of 55 to 60 were assigned.  

A January 2006 note from a VA counselor notes "[d]espite 
treatment compliance, [the Veteran's] depressive and anxiety 
symptoms continue to be disabling and preclude him from 
gaining and maintaining stable employment."  

A June 2006 private psychiatric examination report from Dr. 
R.A. notes "[the Veteran's] ability to respond appropriately 
to usual work situations is mildly impaired... [his] symptoms 
should abate in less than a year."  

VA outpatient treatment reports dated in July 2007, April 
2008, and September 2008 describe the Veteran as "totally 
disabled" or "totally and permanently disabled" and show 
GAF scores ranging from 46 to 55.  

The Veteran was afforded another VA psychiatric examination 
for his service-connected PTSD in September 2008.  This 
examiner noted that the Veteran could work but not with 
others.  However, the examiner also noted that a nonservice-
connected back disorder prevented the Veteran from obtaining 
an office-type job where he would have minimal contact with 
others.  A GAF score of 50 was assigned.    

In a December 2008 chart entry, the Veteran's treating 
psychiatrist noted that despite psychiatric treatment, the 
Veteran was not improving and was still considerably 
symptomatic.  It was the VA psychiatrist's opinion that the 
veteran is totally and permanently disabled and unemployable.

Finally, the Veteran was afforded another VA psychiatric 
examination for his service-connected PTSD in January 2009.  
This examiner noted that the Veteran "was capable of doing 
some kind of work provided he has limited interactions with 
the public and coworkers."  This examiner also opined that 
the Veteran was maintaining the sick role for monetary gain.  
The examiner also wrote that the Veteran had difficulty 
establishing and maintaining effective work and social 
relationships because he had difficulty with anger modulation 
and did not get along with supervisors and coworkers.  He was 
reportedly reclusive and his prognosis guarded due to long 
standing chronic symptoms that have been poorly responsive to 
extensive treatment.  A GAF score of 60 was assigned.  

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds these facts provide a plausible basis to conclude 
that the Veteran is unable to secure substantially gainful 
employment as a result of his service-connected PTSD.  While 
there is both positive and negative evidence with regard to 
this issue, the Board has applied the benefit of the doubt 
doctrine.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   


ORDER


A TDIU is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


